                                         Case 5:17-cv-00220-LHK Document 1118 Filed 01/04/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DIRECTING SAMSUNG TO
                                                                                            FILE PROVISIONALLY UNDER SEAL
                                  14             v.
                                                                                            Re: Dkt. No. 1112
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          On January 7, 2019, third party Samsung filed a motion to file under seal deposition

                                  19   testimony and specific trial exhibits that the FTC and Qualcomm plan to introduce on January 7,

                                  20   2019. ECF No. 1112. However, Samsung did not e-file redacted and unredacted versions of the

                                  21   documents sought to be filed under seal, or unredacted versions, if Samsung seeks to file entire

                                  22   documents under seal. See Civ. L. R. 79-5(d)(1)(C)-(D). Samsung is hereby ORDERED to e-file

                                  23   provisionally under seal by 9:00 p.m., Friday, January 7, 2019, unredacted versions of the

                                  24   documents it seeks to seal, which indicate, “by highlighting or other clear method,” the portions of

                                  25   the documents that have been omitted from the redacted version. Id. Samsung need not file under

                                  26   seal the excerpts from the deposition of Andrew Hong that Samsung seeks to seal, as Qualcomm

                                  27   has provided those excerpts to the Court.

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DIRECTING SAMSUNG TO FILE PROVISIONALLY UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1118 Filed 01/04/19 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2   Dated: January 4, 2019

                                   3                                          ______________________________________
                                                                              LUCY H. KOH
                                   4                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                           2
                                       Case No. 17-CV-00220-LHK
                                       ORDER DIRECTING SAMSUNG TO FILE PROVISIONALLY UNDER SEAL
